180 P.3d 67 (2008)
218 Or. App. 434
STATE of Oregon, Plaintiff-Respondent,
v.
Frank Vernon EVANS, Defendant-Appellant.
CF040249; A130131.
Court of Appeals of Oregon.
Submitted on Record and Briefs January 15, 2008.
Decided March 12, 2008.
David J. Celuch filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Doug M. Petrina, Assistant Attorney General, filed the brief for respondent.
Before ARMSTRONG, Presiding Judge, and ROSENBLUM, Judge, and CARSON, Senior Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for possession of a controlled substance, former ORS 475.992 (2003). He challenges, on federal Confrontation Clause grounds, the admission of a crime laboratory report identifying as methamphetamine the substance that was seized from him. The state concedes error under State v. Marroquin, 215 Or.App. 330, 168 P.3d 1246 (2007), in which we reversed and remanded convictions due to the erroneous admission of laboratory reports in violation of Article I, section 11, of the Oregon Constitution. See generally State v. Birchfield, 342 Or. 624, 157 P.3d 216 (2007). Apart from its procedural posture, we agree that the facts in this case do not differ in any significant way from those in Marroquin. Accordingly, we accept the state's concession.
Reversed and remanded.